Title: To Thomas Jefferson from Robley Dunglison, 16 April 1826
From: Dunglison, Robley
To: Jefferson, Thomas


Sir,
University of Virginia;
April 16th 1826.
I am requested, by the Faculty of the University of Virginia, to lay before you the following Extract from the Minutes of the Faculty & to pray your attention thereto—I have the honor to be, with great respect, Yours &cRobley DunglisonChairman of the Faculty.“ResolvedThat a memorial be sent to be Rector, stating that if the periodicals be only furnished annually their utility will be so much diminished, that the greater part of them must, in such case, be taken in by the Professors privately, on their publications—And—that—as Cummings & Hilliard assert in their advertisement, attached to the North American Review that they entertain a monthly correspondence with Europe. the Rector  requested to communicate with the Committee of Visitors, in correspondence with Mr. Hilliard, on the propriety of altering this arrangement—or—that, if the Committee have not authority to make such alterations the Rector will be pleased to take the necessary steps for this purpose.”